Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 19, 2018

                                     No. 04-18-00729-CV

          STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                              Appellant

                                               v.

                                       Veatrice COOK,
                                          Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21431
                        Honorable Stephani A. Walsh, Judge Presiding


                                        ORDER
        The appellant’s unopposed motion for extension of time to file petition for permission to
appeal is hereby GRANTED. Time is extended to November 1, 2018.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court